Title: To James Madison from John Mason, 9 June 1809
From: Mason, John
To: Madison, James


Sir
Indian Trade office 9 June 1809
The letter which I have now the honour to enclose, came to my hands yesterday, under cover with a letter of business, relative to his accounts, from Mr Rodolph Tellier (late agent at the indian trading house which was established at the cantonment at Belle Fontaine near St Louis, now discontinued) and to which was the following postscript—“I intended to send the enclosed to his Excellency the President; after mature deliberation I have changed my mind, & submit to your Judgement if the Facts alledged may be interesting to him, or the U. States, or if it will be better to bury them in oblivion, in either case, disclaim any personal motive of ill will, or interested motive of courting favour at the expence of Autrui.”
Altho’ I have no reason whatever, other than the assertion of Mr Tellier, to place any reliance on the facts alledged, or the insinuation conveyed by him, and know nothing more of him than by official correspondence Yet Sir, I considered it my Duty under the circumstances, to send you the Letter. With very great Respect I have the Honour to be Sir Your very obt: Hubl Servt
J MasonSupt: In Trade
